IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                 CHRISTOPHER STRONG,
                  Defendant and Appellant.


                           S266606


                   Third Appellate District
                          C091162


             Sacramento County Superior Court
                          11F06729




                       August 8, 2022


Justice Kruger authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Groban, Jenkins, and Guerrero concurred.
                     PEOPLE v. STRONG
                            S266606


               Opinion of the Court by Kruger, J.


      In Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate
Bill 1437), the Legislature significantly narrowed the scope of
the felony-murder rule. It also created a path to relief for
defendants who had previously been convicted of murder on a
felony-murder theory but who could not have been convicted
under the new law. Resentencing is available under the new
law if the defendant neither killed nor intended to kill and was
not “a major participant in the underlying felony [who] acted
with reckless indifference to human life, as described in
subdivision (d) of [Penal Code] Section 190.2.” (Pen. Code, § 189,
subd. (e)(3); see id., § 1172.6; Stats. 2018, ch. 1015, §§ 3–4;
Stats. 2022, ch. 58, § 10.) This provision repurposes preexisting
law governing felony-murder special-circumstance findings —
the findings a jury makes in felony-murder cases to determine
whether the defendant may be sentenced to death or life without
possibility of parole (Pen. Code, § 190.2, subd. (d)) — to define
eligibility for sentencing relief.
     In this case, defendant Christopher Strong seeks
resentencing even though the jury that convicted him of felony
murder in 2014 also found true felony-murder special-
circumstance allegations that he was a “major participant” who
acted “with reckless indifference to human life” within the
meaning of Penal Code section 190.2, subdivision (d). He
contends that the jury’s findings should not preclude him from
making a prima facie showing of eligibility for relief because the

                                1
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



findings were made before this court’s decisions in People v.
Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016)
63 Cal.4th 522 (Clark), which for the first time provided
substantial guidance on the meaning of the two relevant
statutory phrases. We agree. We reverse the contrary judgment
of the Court of Appeal and remand for further proceedings.
                                  I.
       In 2007, Strong and an accomplice attempted to rob a local
drug dealer in his home. During the robbery, the accomplice
fatally shot a friend of the drug dealer, Sean Aquitania, and
Aquitania’s infant son. In 2014, a jury convicted Strong of
various crimes, including two counts of first degree murder with
multiple-murder and felony-murder special circumstances.
(Pen. Code, §§ 187, 190.2, subd. (a)(3) [multiple murder], (17)(A)
[robbery felony murder], (17)(G) [burglary felony murder].) He
was sentenced to two terms of life without the possibility of
parole and an additional 36 years. After Senate Bill 1437 took
effect in 2019, Strong filed a petition for resentencing based on
relevant changes to felony-murder law.
      We begin by describing the law that governed at the time
of Strong’s trial and the subsequent legal developments that
have given rise to the question before us.
                                 A.
       Under the felony-murder doctrine as it existed at the time
of Strong’s trial, “when the defendant or an accomplice kill[ed]
someone during the commission, or attempted commission, of an
inherently dangerous felony,” the defendant could be found
guilty of the crime of murder, without any showing of “an intent
to kill, or even implied malice, but merely an intent to commit
                                  2
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



the underlying felony.” (People v. Gonzalez (2012) 54 Cal.4th
643, 654.) Murders occurring during certain violent or serious
felonies were of the first degree, while all others were of the
second degree. (Pen. Code, § 189, subds. (a), (b); Gonzalez, at
p. 654.)
      Then, as now, a defendant convicted of first degree murder
could be punished by a sentence of death or life without
possibility of parole if the trier of fact found the murder’s
commission involved one of several statutorily defined special
circumstances.       (Pen. Code, § 190.2.)        These special
circumstances serve a constitutionally required role by
narrowing the class of individuals eligible for the death penalty
to those whose actions and mental state are sufficiently
egregious to potentially warrant that penalty. (People v.
Bacigalupo (1993) 6 Cal.4th 457, 467–468; see, e.g., Loving v.
United States (1996) 517 U.S. 748, 755.)             The special
circumstance at issue here, the felony-murder special
circumstance, applies to certain murders committed in the
course of one of a dozen of the most serious felonies, including
robbery, rape, arson, carjacking, and first or second degree
burglary. (Pen. Code, § 190.2, subd. (a)(17).) Like the other
special circumstances, the felony-murder special circumstance
applies to defendants who actually killed (id., subd. (b)) or who
abetted a murder with the intent to kill (id., subd. (c)). But
unlike the other special circumstances, the felony-murder
special circumstance also applies to some convicted murderers
who neither killed nor intended to kill, namely, “major
participant[s]” in the underlying felony who acted “with reckless
indifference to human life.” (Id., subd. (d).)

                                  3
                       PEOPLE v. STRONG
                 Opinion of the Court by Kruger, J.



      This latter provision, extending felony-murder special-
circumstance liability to major participants, was added by voter
initiative in 1990. (Prop. 115, as approved by voters, Primary
Elec. (June 5, 1990) § 10; Banks, supra, 61 Cal.4th at p. 798.)
The major participant and reckless indifference phrases were
“derive[d] verbatim” from United States Supreme Court
precedent concerning the permissible scope of capital
punishment for felony murder. (People v. Estrada (1995) 11
Cal.4th 568, 575, citing Tison v. Arizona (1987) 481 U.S. 137
(Tison).) But for the next quarter century, neither the United
States Supreme Court nor California courts offered much
guidance about the major participant or reckless indifference
standards, except to indicate that neither phrase is used in a
specialized or technical sense in Penal Code section 190.2,
subdivision (d). (Banks, at p. 800; see Estrada, at pp. 574–578
[addressing court’s instructional duties concerning the reckless
indifference element]; People v. Proby (1998) 60 Cal.App.4th
922, 933 [addressing the major participant element].)
      We first undertook to provide that guidance in Banks. The
specific issue concerned the meaning of the major participant
element: “[U]nder what circumstances an accomplice who lacks
the intent to kill may qualify as a major participant” for
purposes of the felony-murder special circumstance. (Banks,
supra, 61 Cal.4th at p. 794.) Because the language derived from
United States Supreme Court felony-murder precedent, we
looked to that case law for guideposts. The cases, which
delineated the limits on capital punishment for felony murder
under the Eighth Amendment of the federal Constitution,
“collectively place[d] conduct on a spectrum” of defendant
culpability, “with felony-murder participants eligible for death
                                 4
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



only when their involvement [was] substantial and they
demonstrate[d] a reckless indifference to the grave risk of death
created by their actions.” (Banks, at p. 794; see id. at p. 800.)
Toward one end of the spectrum was the getaway driver the high
court found constitutionally ineligible for death in Enmund v.
Florida (1982) 458 U.S. 782, 797–801: a “ ‘minor actor in an
armed robbery, not on the scene, who neither intended to kill
nor was found to have had any culpable mental state.’ ” (Banks,
at p. 800.) Toward the other end of the spectrum were the
confederates found eligible for death in Tison, supra, 481 U.S.
137, who had broken convicted murderers out of jail, armed
them, captured an innocent family, “held [the family] at
gunpoint while the two murderers deliberated whether the
family should live or die, [and] then stood by while all four
members were shot.” (Banks, at p. 802.)
      Examining the two high court decisions, Banks identified
a series of considerations to help guide the inquiry into “whether
a defendant’s culpability is sufficient to make him or her death
eligible” under the Eighth Amendment and, by extension, under
California statutory law incorporating the Eighth Amendment
standard.      (Banks, supra, 61 Cal.4th at p. 803.)           The
considerations, we said, “are these: What role did the defendant
have in planning the criminal enterprise that led to one or more
deaths? What role did the defendant have in supplying or using
lethal weapons? What awareness did the defendant have of
particular dangers posed by the nature of the crime, weapons
used, or past experience or conduct of the other participants?
Was the defendant present at the scene of the killing, in a
position to facilitate or prevent the actual murder, and did his
or her own actions or inaction play a particular role in the death?
                                  5
                         PEOPLE v. STRONG
                   Opinion of the Court by Kruger, J.



What did the defendant do after lethal force was used?” (Ibid.,
fn. omitted.) We explained that none of these considerations is
dispositive. Rather, “[a]ll may be weighed in determining the
ultimate question, whether the defendant’s participation ‘in
criminal activities known to carry a grave risk of death’
[citation] was sufficiently significant to be considered ‘major’
[citations].” (Ibid.)
      Although Banks focused primarily on the major
participant element, the decision also discussed the reckless
indifference element. Again citing the high court precedent’s
overarching concern with assessing individual culpability for
felony murder, we held that knowing participation in an armed
robbery, standing alone, is insufficient to establish a defendant’s
reckless indifference to human life. (Banks, supra, 61 Cal.4th
at pp. 807–811.) In so holding, we disapproved the contrary
decisions of several Courts of Appeal. (Id. at p. 809 & fn. 8.)
       We returned to these issues the following year in Clark,
supra, 63 Cal.4th 522. We there reiterated the Banks standard
governing major participation. But the core of Clark’s holding
rested on the reckless indifference element. Once again looking
to high court precedent for guidance, we concluded that
“ ‘reckless indifference,’ . . . encompasses a willingness to kill (or
to assist another in killing) to achieve a distinct aim, even if the
defendant does not specifically desire that death as the outcome
of his actions.” (Id. at p. 617.) Much as in Banks, we set out a
nonexhaustive list of considerations relevant to this
determination, including use of or awareness of the presence of
a weapon or weapons, physical presence at the scene and
opportunity to restrain confederates or aid victims, the duration

                                   6
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



of the crime, knowledge of any threat the confederates might
represent, and efforts taken to minimize risks. (Id. at pp. 618–
623.) Because the major participant and reckless indifference
elements often “ ‘significantly overlap’ ” (id. at p. 615, quoting
Tison, supra, 481 U.S. at p. 153), this list of factors also
overlapped with those we had identified in connection with the
major participation inquiry in Banks.
      Banks and Clark both substantially clarified the law
governing findings under Penal Code section 190.2, subdivision
(d): Banks elucidated what it means to be a major participant
and, to a lesser extent, what it means to act with reckless
indifference to human life, while Clark further refined the
reckless indifference inquiry. Before Senate Bill 1437, the effect
of these decisions was litigated largely in habeas corpus
proceedings challenging special circumstance findings made
before Banks and Clark. We considered one such challenge in
In re Scoggins (2020) 9 Cal.5th 667, which concerned a habeas
corpus petition filed by a defendant who had already
unsuccessfully     challenged     his   felony-murder     special
circumstance on direct appeal. Ordinarily, such a claim would
have been procedurally barred (see In re Waltreus (1965) 62
Cal.2d 218, 225), but an exception applied to claims where there
is no material dispute as to the facts of conviction and an
intervening clarification of the law reveals that the defendant’s
conduct was not prohibited by the statute. (Scoggins, at
pp. 673–674.) We held that Scoggins was entitled to relief
because, given the undisputed facts of his case, his conduct was
not within the scope of the felony-murder special-circumstance
statute as it had now been interpreted in Banks and Clark.
(Scoggins, at pp. 683–684.) A number of Courts of Appeal
                                  7
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



reached similar conclusions in other cases, vacating felony-
murder special circumstances because the undisputed facts
established petitioners’ conduct did not satisfy the Banks and/or
Clark standards. (See, e.g., In re Taylor (2019) 34 Cal.App.5th
543, 546–547; In re Ramirez (2019) 32 Cal.App.5th 384, 404–
406; In re Bennett (2018) 26 Cal.App.5th 1002, 1007; In re Miller
(2017) 14 Cal.App.5th 960, 966–967.)
                                 B.
      In 2017, the Legislature adopted a concurrent resolution
declaring a need to reform the state’s homicide law “to more
equitably sentence offenders in accordance with their
involvement in the crime.” (Sen. Conc. Res. No. 48, Stats. 2017
(2017–2018 Reg. Sess.) res. ch. 175 (Resolution 48).) The next
year, the Legislature followed through with Senate Bill 1437,
which made significant changes to the scope of murder liability
for those who were neither the actual killers nor intended to kill
anyone, including certain individuals formerly subject to
punishment on a felony-murder theory. (See Stats. 2018,
ch. 1015, § 1, subd. (c) [measure intended to address need for
change identified in Resolution 48].)1
      As relevant here, Senate Bill 1437 significantly limited the
scope of the felony-murder rule to effectuate the Legislature’s
declared intent “to ensure that murder liability is not imposed
on a person who is not the actual killer, did not act with the


1
      In addition to the changes to the felony-murder rule at
issue in this case, Senate Bill 1437 eliminated second degree
murder liability predicated on the natural and probable
consequences doctrine. (Pen. Code, § 188, subd. (a)(3); see
People v. Gentile (2020) 10 Cal.5th 830, 842–843.)
                                  8
                         PEOPLE v. STRONG
                   Opinion of the Court by Kruger, J.



intent to kill, or was not a major participant in the underlying
felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015, § 1, subd. (f); see People v. Gentile, supra,
10 Cal.5th at p. 842.) Penal Code section 189, as amended, now
limits liability under a felony-murder theory principally to
“actual killer[s]” (Pen. Code, § 189, subd. (e)(1)) and those who,
“with the intent to kill,” aid or abet “the actual killer in the
commission of murder in the first degree” (id., subd. (e)(2)).
Defendants who were neither actual killers nor acted with the
intent to kill can be held liable for murder only if they were
“major participant[s] in the underlying felony and acted with
reckless indifference to human life, as described in subdivision
(d) of [Penal Code] Section 190.2” — that is, the statute defining
the felony-murder special circumstance. (Id., § 189, subd.
(e)(3).)
      Senate Bill 1437 also created a special procedural
mechanism for those convicted under the former law to seek
retroactive relief under the law as amended. (See Pen. Code,
§ 1172.6 (section 1172.6); People v. Lewis (2021) 11 Cal.5th 952,
959–960; People v. Gentile, supra, 10 Cal.5th at p. 843.) 2 Under
newly enacted section 1172.6, the process begins with the filing



2
       This provision was originally codified as Penal Code
section 1170.95 (section 1170.95). In the wake of our decision in
People v. Lewis, supra, 11 Cal.5th 952, the Legislature amended
section 1170.95 to adopt certain of Lewis’s holdings. (Stats.
2021, ch. 551, § 1, subd. (b).) The Legislature later renumbered
the provision without substantive change, effective June 30,
2022. (Stats. 2022, ch. 58, § 10.) Unless otherwise noted,
citations in this opinion are to the current version of the
provision as codified in section 1172.6.
                                   9
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



of a petition containing a declaration that all requirements for
eligibility are met (id., subd. (b)(1)(A)), including that “[t]he
petitioner could not presently be convicted of murder or
attempted murder because of changes to [Penal Code] Section
188 or 189 made effective January 1, 2019,” the effective date of
Senate Bill 1437 (§ 1172.6, subd. (a)(3)).
       When the trial court receives a petition containing the
necessary declaration and other required information, the court
must evaluate the petition “to determine whether the petitioner
has made a prima facie case for relief.” (§ 1172.6, subd. (c); see
People v. Lewis, supra, 11 Cal.5th 952 [interpreting the prima
facie requirement as originally codified in former § 1170.95].) If
the petition and record in the case establish conclusively that
the defendant is ineligible for relief, the trial court may dismiss
the petition. (See § 1172.6, subd. (c); Lewis, at pp. 970–972.) If,
instead, the defendant has made a prima facie showing of
entitlement to relief, “the court shall issue an order to show
cause.” (§ 1172.6, subd. (c).) If there has been “a prior finding
by a court or jury that the petitioner did not act with reckless
indifference to human life or was not a major participant in the
felony, the court shall vacate the petitioner’s conviction and
resentence the petitioner.” (Id., subd. (d)(2).) Additionally, the
parties may stipulate that the petitioner is eligible for
resentencing. (Ibid.) Otherwise, the court must hold an
evidentiary hearing at which the prosecution bears the burden
of proving, “beyond a reasonable doubt, that the petitioner is
guilty of murder or attempted murder” under state law as
amended by Senate Bill 1437. (§ 1172.6, subd. (d)(3).) “A
finding that there is substantial evidence to support a conviction
for murder, attempted murder, or manslaughter is insufficient
                                 10
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



to prove, beyond a reasonable doubt, that the petitioner is
ineligible for resentencing.” (Ibid.) “If the prosecution fails to
sustain its burden of proof, the prior conviction, and any
allegations and enhancements attached to the conviction, shall
be vacated and the petitioner shall be resentenced on the
remaining charges.” (Ibid.)
                                 C.
       When Strong petitioned for resentencing under Senate
Bill 1437, he submitted a declaration attesting that under the
recent Penal Code amendments he could not now be convicted
of first or second degree murder. The People opposed the
petition, arguing that Strong could not make a prima facie
showing of eligibility for relief because his 2014 conviction for
special circumstance felony murder established that he was
either an actual killer, had directly aided and abetted murder
with the intent to kill, or was a major participant in the
underlying felony who acted with reckless indifference to human
life. (See Pen. Code, § 189, subd. (e).)
      The trial court denied the petition. It agreed with the
People that the special circumstance finding, which had never
been overturned or vacated, meant that Strong could have been
convicted of murder even if Senate Bill 1437 had been in effect
at the time of trial.
      The Court of Appeal affirmed. (People v. Strong (Dec. 18,
2020, C091162) [nonpub. opn.].) The court acknowledged a
burgeoning split among the appellate courts over whether pre-
Banks/Clark felony-murder special-circumstance findings, like
the findings in Strong’s case, bar resentencing. The court in this
case sided with a line of precedent that has held such findings
                                 11
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



categorically preclude relief unless they have been vacated or
set aside on direct appeal or collateral review. (See, e.g., People
v. Gomez (2020) 52 Cal.App.5th 1, review granted Oct. 14, 2020,
S264033.) Other courts have concluded that pre-Banks and
Clark findings do not pose a categorical bar but may foreclose
relief if a court determines that sufficient evidence supports the
findings under the Banks and Clark standards. (See, e.g.,
People v. Secrease (2021) 63 Cal.App.5th 231, review granted
June 30, 2021, S268862.) And still other courts have concluded
that such findings pose no bar because the decisions in Banks
and Clark significantly changed the prevailing understanding of
the relevant elements. (See, e.g., People v. Torres (2020) 46
Cal.App.5th 1168, review granted June 24, 2020, S262011.)
      We took review to resolve the split. We now conclude the
final group of courts is correct: Findings issued by a jury before
Banks and Clark do not preclude a defendant from making out
a prima facie case for relief under Senate Bill 1437. This is true
even if the trial evidence would have been sufficient to support
the findings under Banks and Clark.
                                 II.
     Although the Courts of Appeal have divided on the
question presented, their decisions reveal a bit of common
ground.
      Senate Bill 1437 relief is unavailable if the defendant was
either the actual killer, acted with the intent to kill, or “was a
major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision
(d) of [Penal Code] Section 190.2.”          (Pen. Code, § 189,
subd. (e)(3); see § 1172.6, subd. (a).) The latter reference is to
                                 12
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



the same statute, containing the same two elements, that this
court had clarified in Banks and Clark, shortly before Senate
Bill 1437 was enacted. (Compare Pen. Code, § 189, subd. (e)(3)
with id., § 190.2, subd. (d).) It is undisputed that when Senate
Bill 1437 amended Penal Code section 189 to incorporate major
participation and reckless indifference requirements, it codified
the understanding of those requirements elucidated in Banks
and Clark. (See People v. Price (2021) 71 Cal.App.5th 1128,
1150–1151 & fn. 16, review granted Feb. 9, 2022, S272572;
People v. Secrease, supra, 63 Cal.App.5th at p. 254, rev.gr.; cf.
Res. 48, supra, res. ch. 175, citing Banks.) It is also undisputed
that findings made after Banks and Clark ordinarily establish a
defendant’s ineligibility for resentencing under Senate Bill 1437
and thus preclude the defendant from making a prima facie case
for relief. If a jury has determined beyond a reasonable doubt
that a defendant was a major participant who acted with
reckless indifference to human life, as those phrases are now
understood and as the Legislature intended them to be
understood when incorporating them into Penal Code section
189, then that defendant necessarily could still be convicted of
murder under section 189 as amended. (See, e.g., People v.
Farfan (2021) 71 Cal.App.5th 942, 953–956; People v. Gutierrez-
Salazar (2019) 38 Cal.App.5th 411, 419.)
      But do findings made before Banks and Clark have the
same effect? Here is where Courts of Appeal — and the
parties — have diverged. In the view of the Court of Appeal
below and the Attorney General, section 1172.6, properly
interpreted, categorically forecloses any argument for a
different result based on an intervening change in the law. We

                                 13
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



are unpersuaded that section 1172.6 imposes such an absolute
bar.
                                 A.
       Courts finding a categorical bar, including the Court of
Appeal in this case, have reasoned that the plain language of
section 1172.6’s eligibility provision does not permit
resentencing of petitioners previously found to have been major
participants who acted with reckless indifference to human life,
regardless of any contention based on changes wrought by
Banks and Clark. (See, e.g., People v. Nunez (2020) 57
Cal.App.5th 78, 94–95, review granted Jan. 13, 2021, S265918;
People v. Jones (2020) 56 Cal.App.5th 474, 484, review granted
Jan. 27, 2021, S265854; People v. Murillo (2020) 54 Cal.App.5th
160, 168, review granted Nov. 18, 2020, S264978; People v.
Galvan (2020) 52 Cal.App.5th 1134, 1142, review granted Oct.
14, 2020, S264284, review dism. Apr. 13, 2022.) These courts
have relied on section 1172.6, subdivision (a)(3), which limits
eligibility for resentencing to those who “could not presently be
convicted of murder or attempted murder because of changes to
[Penal Code] Section 188 or 189 made effective January 1, 2019.”
(Italics added.) According to the leading case on this point, for
a petitioner with a pre-Banks/Clark true felony-murder special
circumstance, “the alleged inability to obtain such a conviction
is not ‘because of changes’ made by Senate Bill No. 1437, but
because of the clarification of the requirements for the special
circumstance finding in Banks and Clark. Nothing about those
requirements changed as a result of Senate Bill No. 1437. Just
as was the case before that law went into effect, the special
circumstance applies to defendants who were major participants

                                 14
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



in an underlying felony and acted with reckless indifference to
human life.” (Galvan, at p. 1142.)
       This reasoning does not withstand scrutiny. It ignores
that, for any petitioner with pre-Banks/Clark felony-murder
special-circumstance findings, “the alleged inability to obtain
such a conviction” (People v. Galvan, supra, 52 Cal.App.5th at
p. 1142) depends in the first instance on the changes in murder
liability for which Senate Bill 1437 is responsible. To see the
point, consider a defendant who is convicted of murder with a
felony-murder special circumstance before Banks and Clark, but
for whom the evidence would not have been sufficient under the
Banks and Clark clarifications of the standards. After Banks
and Clark, but before the 2019 changes to Penal Code section
189, the defendant certainly could have sought habeas corpus
relief to vacate the special circumstance. (See In re Scoggins,
supra, 9 Cal.5th at pp. 673–676.) But the defendant could not
have sought relief from the underlying murder conviction, since
nothing about Banks or Clark affected that portion of the
verdict. Those decisions clarified the line between special
circumstance murder liability and ordinary murder liability;
they did not alter or otherwise affect the boundary conditions for
murder liability itself. Only after the Legislature amended
section 189 would the defendant have had an argument for
ineligibility for murder. In other words, it is indeed “because of
changes to” section 189 made by Senate Bill 1437 that the
defendant could not today be convicted of murder. (§ 1172.6,
subd. (a)(3); see People v. Gonzalez (2021) 65 Cal.App.5th 420,
431, review granted Aug. 18, 2021, S269792; People v. Harris
(2021) 60 Cal.App.5th 939, 956–957, review granted Apr. 28,

                                 15
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



2021, S267802; People v. York (2020) 54 Cal.App.5th 250, 261,
review granted Nov. 18, 2020, S264954.)
       It is of course true that this hypothetical defendant’s claim
for resentencing also depends, in a “but for” sense, on Banks and
Clark; if those decisions had not clarified the law regarding the
relevant elements, the defendant would have no argument for
relief under Senate Bill 1437. But those changes matter for
resentencing purposes only because the Legislature chose to
write the same elements into its revised definition of murder.
And section 1172.6, subdivision (a)(3)’s “because of” language
does not require a showing that a claim to relief under Senate
Bill 1437 arises from no other cause — only that the 2019
changes supply a basis for the claim and so are a cause. For
defendants like Strong, they are.
                                 B.
      The Attorney General makes a different argument in
defense of the Court of Appeal’s categorical approach. Invoking
the reasoning of several Courts of Appeal, the Attorney General
contends that resentencing under Senate Bill 1437 is
categorically unavailable to a defendant with a prior felony-
murder special-circumstance finding because a section 1172.6
petition is not the proper vehicle for setting the finding aside;
such findings may be set aside only on direct appeal or through
a habeas corpus petition. (See People v. Nunez, supra, 57
Cal.App.5th at pp. 95–96, rev.gr.; People v. Jones, supra, 56
Cal.App.5th at p. 483, rev.gr.; People v. Gomez, supra, 52
Cal.App.5th at p. 17, rev.gr.)
      The Attorney General relies for this argument on a
provision of section 1172.6 that expressly preserves other
                                 16
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



avenues of relief: “This section does not diminish or abrogate
any rights or remedies otherwise available to the petitioner.”
(§ 1172.6, subd. (f).) He also notes that another provision of the
statute expressly addresses the effect of prior findings that are
favorable to the defendant: “If there was a prior finding by a
court or jury that the petitioner did not act with reckless
indifference to human life or was not a major participant in the
felony, the court shall vacate the petitioner’s conviction and
resentence the petitioner.” (Id., subd. (d)(2).) On its face, this
provision applies most naturally to situations in which a
defendant was charged with a felony-murder special
circumstance and the trier of fact found the circumstance not
true (see, e.g., People v. Clayton (2021) 66 Cal.App.5th 145, 154–
157), but some Courts of Appeal have held it also applies in
situations where the defendant has obtained habeas corpus
relief from the special circumstance finding (see, e.g., People v.
Ramirez (2020) 41 Cal.App.5th 923, 926–927, 932–933).
Assuming the provision applies in such situations, the Attorney
General argues this incentive for defendants to set aside prior
findings before filing a section 1172.6 petition indicates that the
Legislature intended to require them to do so.
       We agree with the Attorney General that a defendant may
still challenge prior adverse special circumstance findings in
other types of proceedings, just as the defendant could have
before section 1172.6 was enacted. But nothing in section
1172.6 says that a defendant must always do so before seeking
resentencing.     Nor can we imply such an exhaustion
requirement from either of the provisions on which the Attorney
General relies, neither of which has any direct bearing on the
issue before us. (See People v. Secrease, supra, 63 Cal.App.5th
                                 17
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



at p. 256, rev.gr. [former § 1170.95, subd. (f) implies
resentencing remedy is cumulative to habeas corpus remedy];
People v. York, supra, 54 Cal.App.5th at p. 264, rev.gr. (conc.
opn. of Baker, Acting P. J.) [nothing in the text of former
§ 1170.95 “compels the conclusion that a habeas corpus petition
must precede the filing of a [former] section 1170.95 petition in
a special circumstance case”].)
      The Attorney General also observes that the findings
accompanying enactment of Senate Bill 1437 evince a concern
with inequities in the existing law of murder and a desire to
correct the law “to more equitably sentence offenders in
accordance with their involvement in homicides” (Stats. 2018,
ch. 1015, § 1, subd. (b)), while nothing in those findings or any
of the various committee reports on the measure reflect any
similar concern with correcting errors in past factfinding.
       True, but what does it matter? Petitioners in Strong’s
position are not seeking correction of an erroneous special
circumstance finding.       (See People v. York, supra, 54
Cal.App.5th at p. 260, rev.gr. [“[t]he fact that the special
circumstance finding will be vacated as a result of a successful
challenge to the murder conviction does not mean the special
circumstance itself was challenged in the [former] section
1170.95 proceeding”].) They are, instead, seeking prospective
relief from a murder conviction that was presumptively valid at
the time, invoking the Legislature’s later conclusion that some
such convictions do not reflect sufficient individual culpability
to warrant punishment for murder, with the determination of
the conviction’s validity to be judged by standards clarified in
Banks and Clark. Their arguments may lack merit, and a trial

                                 18
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



court may ultimately determine that resentencing is
unavailable. But there is nothing in section 1172.6 to indicate
that such arguments may be made only after a petitioner has
had the prior special circumstance findings set aside in a
separate habeas corpus or other proceeding.
                                III.
      While the Attorney General argues that the text of section
1172.6 categorically precludes relitigation of major participant
and reckless indifference findings, amicus curiae the Office of
the State Public Defender (OSPD) invokes the statutory text in
support of the opposite position: that the Legislature did not
intend for any type of prior Penal Code section 190.2 finding to
be treated as conclusive in resentencing proceedings. We reject
the argument. While the text does not support the Attorney
General’s categorical rule foreclosing reexamination of all
special circumstance findings, it does not support a rule
categorically throwing all such findings open to relitigation,
either.
       OSPD’s argument relies on section 1172.6, subdivision
(d)(2), discussed above, which says that in the event of a prior
special circumstance finding favorable to the defendant, the
court should skip straight to resentencing, without first holding
an evidentiary hearing. (§ 1172.6, subd. (d)(2).) Of course,
subdivision (d)(2) says nothing about the conclusive effects of
prior findings adverse to the defendant. But OSPD reasons that
because (1) the Legislature expressly provided that a favorable
finding would be conclusive, but (2) did not provide the same for
adverse findings, (3) it must have intended adverse findings to
have no effect on resentencing.

                                 19
                         PEOPLE v. STRONG
                   Opinion of the Court by Kruger, J.



       We are unpersuaded. This is not a case like Gikas v. Zolin
(1993) 6 Cal.4th 841, in which the statutory scheme made clear
that the Legislature had comprehensively considered the
potential uses of certain findings in later, related proceedings.
(Id. at pp. 851–852.) Section 1172.6 addresses only the effect of
one specific pair of findings at one specific stage of the
proceedings, after a prima facie case has already been found; it
does not address what effect any other types of prior jury
findings should (or should not) have, nor does anything address
what effect prior findings should have at other stages of the
proceedings (such as determining whether a prima facie case
has been made in the first place). (See People v. Price, supra, 71
Cal.App.5th at p. 1152, rev.gr. [former § 1170.95, subd. (d)(2)
does not support inference that Legislature intended petitioners
to be able to freely relitigate all other findings]; People v. Allison
(2020) 55 Cal.App.5th 449, 460 [“The Legislature could not and
did not need to spell out every ground for denying a petition”].)
       In any event, OSPD’s argument proves too much. The
argument is not limited to findings rendered before Banks and
Clark; if accepted, it would mean that even adverse findings
rendered after Banks and Clark would have no effect in a
subsequent resentencing proceeding — even though every
appellate court to consider the issue, and both parties here,
agree that post-Banks and Clark findings ordinarily do foreclose
section 1172.6 resentencing. Nor is it clear that the argument
is limited to felony-murder special-circumstance findings. If
subdivision (d)(2) raises an inference that such findings are open
to reexamination and relitigation in a section 1172.6 proceeding,
it is unclear why it does not raise a similar inference for every
other finding that might ordinarily be dispositive, such as a
                                  20
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



special circumstance finding that requires proof of intent to kill.
(See, e.g., Pen. Code, § 190.2, subd. (a)(1), (7)–(13), (15)–(16),
(18)–(21).) But as Strong himself acknowledges, the structure
of the statute — which permits trial courts to consult the record
of conviction to determine whether the defendant has made out
a prima facie case of eligibility (People v. Lewis, supra, 11
Cal.5th at pp. 970–971), and which notably does not open
resentencing to every previously convicted murder defendant —
strongly suggests the Legislature contemplated that many, and
perhaps most, such findings would be given effect on
resentencing. Had the Legislature intended to permit wholesale
relitigation of findings supporting murder convictions in the
context of section 1172.6 resentencing, we expect it would have
said so more plainly. (See Whitman v. American Trucking
Assns., Inc. (2001) 531 U.S. 457, 468 [under the no-elephants-in-
mouseholes canon, we infer legislatures do not hide profound
changes in ancillary provisions]; accord, Mendoza v. Fonseca
McElroy Grinding Co., Inc. (2021) 11 Cal.5th 1118, 1135.)
                                 IV.
                                 A.
      Because the text of section 1172.6 does not speak in any
direct way to the issue before us, we turn to background
principles for guidance. In general, whether a prior finding will
be given conclusive effect in a later proceeding is governed by
the doctrine of issue preclusion, also known as collateral
estoppel. (Samara v. Matar (2018) 5 Cal.5th 322, 327; DKN
Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 824.) This
common law doctrine is “grounded on the premise that ‘once an
issue has been resolved in a prior proceeding, there is no further

                                 21
                         PEOPLE v. STRONG
                   Opinion of the Court by Kruger, J.



factfinding function to be performed.’ ” (Murray v. Alaska
Airlines, Inc. (2010) 50 Cal.4th 860, 864.) The doctrine “ ‘has the
dual purpose of protecting litigants from the burden of
relitigating an identical issue with the same party or his privy
and of promoting judicial economy by preventing needless
litigation.’ ” (Ibid.) It applies in criminal as well as civil
proceedings. (See, e.g., Ashe v. Swenson (1970) 397 U.S. 436,
443–444; Lucido v. Superior Court (1990) 51 Cal.3d 335, 341–
351.)
       As traditionally understood and applied, issue preclusion
bars relitigation of issues earlier decided “only if several
threshold requirements are fulfilled. First, the issue sought to
be precluded from relitigation must be identical to that decided
in a former proceeding. Second, this issue must have been
actually litigated in the former proceeding. Third, it must have
been necessarily decided in the former proceeding. Fourth, the
decision in the former proceeding must be final and on the
merits. Finally, the party against whom preclusion is sought
must be the same as, or in privity with, the party to the former
proceeding.” (Lucido v. Superior Court, supra, 51 Cal.3d at
p. 341.) And while these threshold requirements are necessary,
they are not always sufficient: “Even if the[] threshold
requirements are satisfied, the doctrine will not be applied if
such application would not serve its underlying fundamental
principles” of promoting efficiency while ensuring fairness to the
parties. (Gikas v. Zolin, supra, 6 Cal.4th at p. 849; see also, e.g.,
Vandenberg v. Superior Court (1999) 21 Cal.4th 815, 835
[“collateral estoppel will apply in any setting only where such
application comports with fairness and sound public policy”].) It
is the burden of the party seeking to prevent relitigation based
                                  22
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



on prior findings to raise the defense and establish its elements.
(Lucido, at p. 341.)
       The Attorney General’s argument that prior special
circumstance findings always foreclose relief in section 1172.6
proceedings is, in effect, an argument that such findings are
always preclusive. Although nothing in the statute says so
expressly, we agree that such findings can have preclusive
effect. After all, ordinarily “courts may take it as given that [a
legislature] has legislated with an expectation that the principle
[of issue preclusion] will apply . . . .” (Astoria Federal S. & L.
Assn. v. Solimino (1991) 501 U.S. 104, 108.) But it does not
follow that special circumstance findings always have preclusive
effect, regardless of whether they were issued before or after
Banks and Clark.
       Even when the threshold requirements for issue
preclusion are met, one well-settled equitable exception to the
general rule holds that preclusion does not apply when there has
been a significant change in the law since the factual findings
were rendered that warrants reexamination of the issue. (See,
e.g., Rest.2d Judgments, § 28, subd. (2) [a prior finding is not
preclusive when “a new determination is warranted in order to
take account of an intervening change in the applicable legal
context or otherwise to avoid inequitable administration of the
laws”].) As the high court explained more than a half century
ago: “[A] judicial declaration intervening between the two
proceedings may so change the legal atmosphere as to render
the rule of collateral estoppel inapplicable.” (Commissioner v.
Sunnen (1948) 333 U.S. 591, 600; see Montana v. United States
(1979) 440 U.S. 147, 155, 161–162.) The Courts of Appeal in this

                                 23
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



state have likewise long recognized that changes in the law may
supply a basis for denying a prior determination preclusive
effect. (People v. Ruiz (2020) 49 Cal.App.5th 1061, 1069; Ronald
F. v. State Dept. of Developmental Services (2017) 8 Cal.App.5th
84, 93; Huber v. Jackson (2009) 175 Cal.App.4th 663, 678;
United States Golf Assn. v. Arroyo Software Corp. (1999) 69
Cal.App.4th 607, 616; Powers v. Floersheim (1967) 256
Cal.App.2d 223, 230.)
       This exception ensures basic fairness by allowing for
relitigation where “the change in the law [is] such that
preclusion would result in a manifestly inequitable
administration of the laws.” (Rest.2d Judgments, § 28, com. c,
pp. 276–277.) It also reflects a recognition that in the face of
this sort of legal change, the equitable policies that underlie the
doctrine of issue preclusion — “preservation of the integrity of
the judicial system, promotion of judicial economy, and
protection of litigants from harassment by vexatious litigation”
(Lucido v. Superior Court, supra, 51 Cal.3d at p. 343) — are at
an ebb. The integrity of the judicial system may be compromised
by inconsistent determinations — but so might it be
compromised        by   fastidiously    insisting   on    identical
determinations even when a material change in the governing
law calls for a different outcome in a second proceeding.
Concerns about judicial economy and vexatious litigation
likewise have little purchase when there has been a significant
change in the law that applies to determination of the relevant
issue.
      Banks and Clark represent the sort of significant change
that has traditionally been thought to warrant reexamination of

                                 24
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



an earlier-litigated issue. Our earlier discussion of habeas
corpus petitioners who have obtained relief from their felony-
murder special circumstances in the wake of Banks and Clark
(ante at pp. 7–8) does much to explain why: There are many
petitioners with pre-Banks and Clark felony-murder special-
circumstance findings who nevertheless could not be convicted
of murder today. Senate Bill 1437 requires petitioners seeking
resentencing to make out a prima facie case that they “could not
presently be convicted of murder or attempted murder because
of changes to [Penal Code] Section 188 or 189 made effective
January 1, 2019.” (§ 1172.6, subd. (a)(3).) A pre-Banks and
Clark special circumstance finding does not negate that showing
because the finding alone does not establish that the petitioner
is in a class of defendants who would still be viewed as liable for
murder under the current understanding of the major
participant and reckless indifference requirements. (People v.
Wilson (2021) 69 Cal.App.5th 665, 685, review granted Dec. 22,
2021, S271604; People v. Torres, supra, 46 Cal.App.5th at
pp. 1179–1180, rev.gr.)
      Some Courts of Appeal have cited countervailing fairness
considerations in support of adopting a categorical bar against
resentencing for petitioners with pre-Banks and Clark felony-
murder special-circumstance findings. These courts have raised
concerns that nothing in the text or history of section 1172.6
indicates the Legislature intended different treatment for two
similarly situated groups, those with pre- and those with post-
Banks/Clark findings.      (See People v. Nunez, supra, 57
Cal.App.5th at p. 97, rev.gr.; People v. Allison, supra, 55
Cal.App.5th at p. 459; People v. Galvan, supra, 52 Cal.App.5th
at p. 1143.) We are unmoved, since the two groups are not
                                 25
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



similarly situated: One has been determined, beyond a
reasonable doubt, to have acted as a major participant with
reckless indifference to human life as those terms are now
understood under Banks and Clark, and the other has never
been the subject of such a determination.
       Nor are we moved by any concern that allowing
relitigation in some circumstances would unfairly require the
prosecution to prove major participation and reckless
indifference beyond a reasonable doubt for a second time. (See,
e.g., People v. Nunez, supra, 57 Cal.App.5th at p. 96, rev.gr.;
People v. Jones, supra, 56 Cal.App.5th at p. 485, rev.gr.; People
v. Gomez, supra, 52 Cal.App.5th at p. 17, rev.gr.) For petitioners
with pre-Banks/Clark findings, no judge or jury has ever found
the currently required degree of culpability for a first time.
Allowing reexamination of the issue under these circumstances
does not permit “a second bite of the apple” because the changes
in the law mean there is now “a different apple.” (People v. Ruiz,
supra, 49 Cal.App.5th at p. 1069, italics omitted.) 3
                                 B.
      The Attorney General argues that if we conclude that
section 1172.6 does not categorically bar reexamination of prior
major participation and reckless indifference findings in light of
Banks and Clark, the reexamination should be limited. He
points to a line of appellate cases that have concluded that pre-
Banks and Clark findings do not pose a categorical bar to

3
      We disapprove People v. Galvan, supra, 52 Cal.App.5th
1134 and People v. Allison, supra, 55 Cal.App.5th 449 to the
extent they are inconsistent with the views expressed in this
opinion.
                                 26
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



resentencing but have proposed that a court may reject a
petition at the prima facie stage if it independently examines
the record and determines, applying the Banks and Clark
standards, that sufficient evidence supports the earlier findings.
(See, e.g., People v. Wilson, supra, 69 Cal.App.5th at pp. 685–
686, rev.gr.; People v. Pineda (2021) 66 Cal.App.5th 792, 801,
review granted Sept. 29, 2021, S270513; People v. Secrease,
supra, 63 Cal.App.5th at p. 236, rev.gr.)
      According to the leading decision in this line, the main
obstacle to granting conclusive effect to pre-Banks and Clark
findings does not lie in the different standards under which
those findings were made by the trier of fact; the standard jury
instruction has not in fact changed in the wake of Banks and
Clark.4 (People v. Secrease, supra, 63 Cal.App.5th at p. 256,
rev.gr.) Rather, the “heart of the problem” is that pre-
Banks/Clark findings, unlike post-Banks/Clark findings, have
never been subjected to judicial scrutiny under the correct
standards. (Ibid.) This omission, they reason, can be cured by
a court conducting such a review at the prima facie stage of a
section 1172.6 proceeding. (Secrease, at pp. 259–261.)



4
       The jury instruction on the special circumstance,
CALCRIM No. 703, was not amended after Banks and Clark to
require instruction on the factors discussed. Instead, these
factors were included in brackets as optional additions for the
trial court to consider giving in its discretion. (See CALCRIM
No. 703 (2021); Judicial Council of Cal., Crim. Jury Instns.
(2021), Bench Notes to CALCRIM No. 703, pp. 419–420; People
v. Secrease, supra, 63 Cal.App.5th at p. 252, fn. 12, rev.gr.;
People v. Allison, supra, 55 Cal.App.5th at p. 458; People v. Price
(2017) 8 Cal.App.5th 409, 449–451.)
                                 27
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



      The difficulty with this approach is that the differences
between pre- and post-Banks and Clark findings are much
greater than this line of cases acknowledges — greater, too, than
their proposed remedy can adequately address. Although the
mandatory instructions did not change in the wake of Banks and
Clark, much else about the trial environment did. For one, the
arguments available to counsel changed significantly after this
court offered a range of guiding factors and made clear that
simple participation in, e.g., a “garden-variety armed robbery”
was not sufficient, without more, to establish the truth of the
felony-murder special circumstance. (See Banks, supra, 61
Cal.4th at p. 802.) The newly articulated guiding factors might
also have altered what evidence defense counsel would have
sought to introduce. And more broadly, the clarifications Banks
and Clark offered about the height of the bar needed to prove a
felony-murder special-circumstance finding might have
fundamentally altered trial strategies, causing some defendants
to focus on proving they were guilty at most of a noncapital
homicide once Banks and Clark created more daylight between
the proof required to convict of murder and the proof required to
convict of special circumstance murder. As for instructions,
after Banks and Clark, defense counsel could have asked that
optional additional instruction on the Banks and Clark factors
be given to guide the jury in its deliberations (see ante, fn. 4),
with the possibility that different outcomes might have resulted.
      An after-the-fact court review of a pre-Banks and Clark
record does not account for all these differences. The prior
findings were made to a beyond-a-reasonable-doubt degree of
certainty, but under outdated legal standards. The Attorney
General’s proposed review would apply the correct legal
                                 28
                         PEOPLE v. STRONG
                   Opinion of the Court by Kruger, J.



standards, but would not involve a determination beyond a
reasonable doubt that they were met. Indeed, it could not; such
a determination would entail factfinding prohibited at the prima
facie stage. (See People v. Lewis, supra, 11 Cal.5th at p. 972.)
And as the Legislature has made explicit in a recent amendment
to the predecessor to section 1172.6, a court determination that
substantial evidence supports a homicide conviction is not a
basis for denying resentencing after an evidentiary hearing.
(Former § 1170.95, subd. (d)(3), as amended by Stats. 2021, ch.
551, § 2 [“A finding that there is substantial evidence to support
a conviction for murder, attempted murder, or manslaughter is
insufficient to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing”].) Nor, then, is it a basis
for denying a petitioner the opportunity to have an evidentiary
hearing in the first place.5
      Section 1172.6 offers resentencing for petitioners who
have not been determined beyond a reasonable doubt to have
the degree of culpability now required for a murder, attempted

5
      In his briefing and at oral argument, the Attorney General
argued that on direct appeal and in habeas corpus proceedings,
defendants raising challenges under Banks and Clark to special
circumstance findings have been afforded review for sufficiency
of the evidence (see, e.g., People v. Williams (2015) 61 Cal.4th
1244, 1280–1282; In re McDowell (2020) 55 Cal.App.5th 999,
1011–1015) and so a similar level of review ought to be enough
to determine whether resentencing is foreclosed in a section
1172.6 proceeding. The Legislature’s recent amendments to the
statute make clear, however, if previously there was doubt, that
section 1172.6 relief is not necessarily confined to those who
might have been able to obtain relief through sufficiency-of-the-
evidence claims raised on direct appeal or through functionally
similar claims raised on habeas corpus.
                                  29
                        PEOPLE v. STRONG
                  Opinion of the Court by Kruger, J.



murder, or manslaughter conviction. Neither the jury’s pre-
Banks and Clark findings nor a court’s later sufficiency of the
evidence review amounts to the determination section 1172.6
requires, and neither set of findings supplies a basis to reject an
otherwise adequate prima facie showing and deny issuance of
an order to show cause.
                                 V.
      We turn, finally, to the application of these principles in
this case.
     Here, a 2014 jury found beyond a reasonable doubt that
Strong acted as a major participant with reckless indifference to
human life.
       In 2015, Banks substantially clarified the law surrounding
major participant findings. (Banks, supra, 61 Cal.4th at
pp. 797–804.) A year later, Clark recited the teachings of Banks
on the major participant question and then substantially
clarified the relevant considerations for determining whether a
defendant has acted with reckless indifference to human life.
(Clark, supra, 63 Cal.4th at pp. 611–623.) For reasons we have
explained, unless a defendant was tried after Banks was
decided, a major participant finding will not defeat an otherwise
valid prima facie case. And unless a defendant was tried after
Clark was decided, a reckless indifference to human life finding
will not defeat an otherwise valid prima facie case.
      Because Strong’s case was tried before both Banks and
Clark, the special circumstance findings do not preclude him
from making out a prima facie case for resentencing under
section 1172.6. The trial court and Court of Appeal erred in
concluding otherwise.
                                 30
                     PEOPLE v. STRONG
               Opinion of the Court by Kruger, J.



                              VI.
      We reverse the judgment of the Court of Appeal and
remand for further proceedings not inconsistent with this
opinion.


                                                    KRUGER, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
GROBAN, J.
JENKINS, J.
GUERRERO, J.




                              31
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion People v. Strong
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published)
Review Granted (unpublished) XX NP opn. filed 12/18/20 – 3d Dist.
Rehearing Granted
__________________________________________________________

Opinion No. S266606
Date Filed: August 8, 2022
__________________________________________________________

Court: Superior
County: Sacramento
Judge: Patrick Marlette
__________________________________________________________

Counsel:

Deborah L. Hawkins, under appointment by the Supreme Court, for
Defendant and Appellant.

Jonathan E. Demson as Amicus Curiae on behalf of Defendant and
Appellant.

Michelle May Peterson for Santa Clara County Independent Defense
Counsel Office as Amicus Curiae on behalf of Defendant and
Appellant.

Mary K. McComb, State Public Defender, and AJ Kutchins, Deputy
State Public Defender, as Amicus Curiae on behalf of Defendant and
Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Michael P. Farrell, Assistant Attorney General,
Daniel B. Bernstein, Rachelle A. Newcomb and Eric L. Christoffersen,
Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Deborah L. Hawkins
Attorney at Law
1637 East Valley Parkway, PMB 135
Escondido, CA 92027
(760) 294-2181

Eric L. Christoffersen
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 95821
(916) 210-7686

AJ Kutchins
Deputy State Public Defender
1111 Broadway, Suite 1000
Oakland, CA 94607
(510) 267-3300